Citation Nr: 0002974	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  94-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1968 to July 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1992, the RO denied service connection for a back 
disorder, hypertension, PTSD and for exposure to Agent 
Orange.  In May 1993, the veteran submitted a notice of 
disagreement with the denial of service connection for PTSD 
and also with the denial of service connection for a back 
disorder.  A statement of the case was mailed to the veteran 
in June 1993.  The veteran perfected his appeal of the denial 
of service connection for PTSD with the submission of his 
substantive appeal in June 1993.  The veteran did not perfect 
his appeal with the denial of service connection for a back 
disorder by the timely filing of a substantive appeal.  The 
issue of entitlement to service connection for a back 
disorder is not currently before the Board.  

The issue on appeal was before the Board in March 1996, March 
1997 and also in July 1998.  It was remanded each time for 
additional evidentiary development.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records demonstrates that the 
veteran was found to be without defects at the time of the 
entrance examination conducted in April 1968.  On the Report 
of Medical History portion of the entrance examination, the 
veteran indicated that he had had nervous trouble of some 
type in the past.  No pertinent defects were noted on the 
report of the separation examination conducted in April 1972.  

Review of the service personnel records shows that the 
veteran served in the Republic of Vietnam during active duty 
as evidenced by his receipt of the Vietnam Service Medal and 
the Vietnam Campaign Medal.  The veteran also had combat 
exposure during active duty as demonstrated by his receipt of 
the Combat Action Ribbon and the Fleet Marine Force Combat 
Medal.  

A June 1992 VA mental disorders examination report provides 
an Axis I diagnosis of depressive disorder, not otherwise 
specified.  The veteran reported his stressor was due to the 
enemy dropping bombs on him.  The examiner noted that the 
veteran presented with some symptoms often seen in veterans 
with PTSD but he did not meet the full criteria for a 
diagnosis of the disorder.  The examiner reported the veteran 
denied any re-experiencing any particularly traumatic 
episodes experienced in Vietnam in the form of memories or 
nightmares.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  On a hospitalization report 
dated in July 1993, it was noted that the veteran complained 
of signs and symptoms of PTSD including intrusive thoughts, 
questionable flashbacks and somewhat restless sleep.  



An August 1993 Medical Certificate includes a pertinent 
diagnostic impression of rule out PTSD.  Possible or 
incomplete PTSD was included as an impression on a clinical 
record dated in September 1993.  

It was noted on that record that the veteran was not in heavy 
combat in Vietnam but had been shot at and had also 
discharged his weapon at the enemy.  A separate treatment 
record also dated in September 1993 included a pertinent 
impression of rule out PTSD.  On a Medical Certificate dated 
in September 1993, a registered nurse included a pertinent 
diagnostic impression of PTSD.  No stressors were reported.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

In the normal course of events, it is the veteran's burden to 
keep VA apprised of his whereabouts.  "If he does not do so, 
there is no duty on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  VA's duty to assist is not always a one-way street; 
the veteran has an obligation to assist in the adjudication 
of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  




He/she must be prepared to meet his/her obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his/her claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of this section 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  

Review of the claims file demonstrates that the RO has 
attempted on numerous times at various addresses to contact 
the veteran to schedule him for VA examination.  While some 
of the attempts at communication have been returned by the U. 
S Postal Service as being undeliverable, other communications 
alerting the veteran to the requirement of a VA examination 
have not been returned.  The veteran did not provide any 
reason for his failure to appear for the examination.  

The veteran's representative has been unable to locate the 
veteran.  The Board finds the veteran has failed to report 
for scheduled VA examinations without good cause, and failed 
to cooperate in the development of pertinent evidence.  The 
Board will proceed to evaluate his claim based on the 
evidence currently of record.  38 C.F.R. § 3.655(b).  





Initially, the Board notes the veteran is a combat veteran as 
demonstrated by his receipt of the Combat Action Ribbon.  His 
claimed stressor is related to this combat and is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service.  As there is no clear and convincing 
evidence to the contrary, the Board finds the veteran's lay 
testimony alone establishes the occurrence of the claimed in-
service stressor (being subjected to enemy bombs).  

Despite the above, however, the Board finds that the 
veteran's claim of entitlement to service connection for PTSD 
is not well-grounded.  A September 1993 Medical Certificate 
includes a diagnostic impression of PTSD.  However, careful 
review of the September 1993 record fails to evidence any 
link between PTSD and active duty.  The September 1993 record 
is lacking any discussion of PTSD stressors.  There was no 
notation as to the veteran's military service.  While this 
evidence provides a diagnosis of PTSD, PTSD was not linked to 
active duty.  

The impressions of rule out PTSD included in the August and 
September 1993 clinical records are not diagnoses of the 
disorder.  They are preliminary findings.  The September 1993 
clinical record which includes the impression of possible or 
incomplete PTSD does not equate to an actual diagnosis of the 
disorder.  The Court has held that medical opinions expressed 
in speculative terms cannot establish a plausible claim; 
service connection may not be based on resort to speculation 
or remote possibility. See 38 C.F.R. § 3.102 (1998); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
Appellant. 124, 127 (1998).

The Board notes the June 1992 VA examination which was 
conducted specifically to determine if the veteran had PTSD 
did not result in a diagnosis of the disorder.  The veteran 
denied at that time experiencing any memories or nightmares 
of traumatic events which occurred during active duty.  





As stated above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  While there is of 
record a diagnosis of PTSD and a verified stressor based on 
the veteran's combat status, there is still no competent 
evidence of record linking PTSD to active duty.  

The veteran alleges that he has PTSD as the result of his 
experiences during active duty.  However, he has presented no 
competent medical evidence to support his allegation of 
having PTSD which is due to his military service.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois v. Brown, 6 Vet. App. 136 (1994), the 
veteran's lay opinion is an insufficient basis upon which to 
find this claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for PTSD must be denied as not well 
grounded.  

The only evidence of record which indicates that the veteran 
currently has PTSD as a result of his active duty is the 
veteran's own allegations.  The veteran is a lay person and 
as stated above, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
PTSD.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F. 3d. 1464 (Fed. Cir. 1997).

Because the veteran has not submitted a well grounded claim 
of service connection for PTSD, VA is under no obligation to 
assist him in the development of the facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board is cognizant, 
however, that the Court has held that VA may have an 
obligation under 38 U.S.C.A. § 5103(a) to advise the claimant 
of evidence needed to complete a claim.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996).  The Court has held that the section 
5103(a) duty requires that, when a claimant identifies 
medical evidence that may complete an application but is not 
in the possession of VA, VA must advise the claimant to 
attempt to obtain that evidence.  Brewer v. West, 11 Vet. 
App. 228 (1998).  In this case, the record shows that the 
veteran has identified no such evidence.

As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

